DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/4/2022 has been entered:  Claims 1 - 14 remain pending in the present application.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Millot et al. (US 6171289 B1), hereinafter Millot, in view of Thirstrup et al. (US 2010/0030167), hereinafter Thirstrup.

	Regarding claim 1, Millot teaches a base plate (Fig. 2, ostomy seal 5) for an ostomy appliance (Figs. 1-3, device 1; Abstract and Col 3 lines 19-22), the base plate comprising: 
- a first adhesive layer (adhesive composition 11) with a proximal side configured for attachment of the base plate to the skin surface of a user, the first adhesive layer having a stomal opening (through passage 8) with a center point (Figs. 2-3, Col 2 lines 20-24, Col 3 lines 23-32; the center point is inherent to the passage 8); and 

Millot does not explicitly teach said plurality of electrodes being arranged between a first adhesive layer and a top layer.
In the same field of endeavor, Thirstrup teaches an ostomy appliance (Fig. 1A; Abstract; in particular, Fig. 4a) having a plurality of electrodes (Fig. 4a, electrodes 42 and 43; Paragraphs 20 and 98) arranged between a first adhesive layer and a top layer (Fig. 4a shows adhesive layer 40 and several upper layers 44, and 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Millot to comprise the upper adhesive and shielding layers of Thirstrup. Doing so would thus result in the electrodes being 

Regarding claim 2, the combination of Millot and Thirstrup  substantially discloses the invention as claimed. They do not specifically teach wherein the ground electrode comprises a first electrode part and a second electrode part, the first electrode part forming the ground for the first electrode and the second electrode part forming the ground for the second electrode.
However, Millot teaches a DC circuit with a battery, requiring a ground, as well as some form of connection parts between the electrodes, ground, circuit and battery (Figs. 2-3, Col 3 lines 39-41, 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second electrode parts on the ground electrode of Millot, since a DC circuit as powered by battery would be reasonably expected to require the ground, connection to electrode parts for the first and second electrodes, and to provide an operational electronic circuit capable of performing the intended function of the Millot device, to detect wetness (Abstract).
Further, although Millot does not specifically designate the ground electrode having first and second parts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the circuit as multiple parts, since it has been held that Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Regarding claims 3 and 5, the combination of Millot and Thirstrup  substantially discloses the invention as claimed. Millot further discloses the first electrode (elements 15, 18) comprises a first sensing part (element 18) and the second electrode (elements 16, 17) comprises a second sensing part (element 17; Millot indicates electrodes are for sensing or measuring conductivity, thus would have sensing parts; Col 3 lines 56-60), the first and second sensing parts contacting the first adhesive layer (element 11), and arranged at least partly annularly around the stomal opening (Figs. 2-3 show the annular shape; Col 3 lines 39-56).

Regarding claims 4 and 7, the combination of Millot and Thirstrup substantially discloses the invention as claimed. Millot further discloses the first electrode (elements 15, 18) comprises a first conductor part (element 15), and the second electrode (elements 16, 17) comprises a second conductor part (element 16), insulated from the first adhesive layer by a masking element (support sheet 13) arranged between the first and second conductor parts and the first adhesive layer, since the tracks are printed on the outer face of the sheet (Figs. 2-3, Col 3 lines 39-56).

Regarding claim 6, the combination of Millot and Thirstrup substantially discloses the invention as claimed. Millot further discloses the first electrode (elements 15, 18) comprises a first sensing part (element 18), the first sensing part contacting the first adhesive layer (element 

Regarding claims 8 and 9, the combination of Millot and Thirstrup substantially discloses the invention as claimed. Millot further discloses wherein the first electrode (15, 18) forms an open loop and wherein the second electrode (16, 17) forms an open loop (Fig. 2, Col 3 lines 39-45).

Regarding claims 10, 13 and 14, the combination of Millot and Thirstrup substantially discloses the invention as claimed. Millot teaches a number of electrodes (at least two series of electrodes Col 2 lines 11-12), each with a connection part and wherein the ground electrode forms a ground for the number of electrodes as the electrodes are connected to the circuit (element 19), which would require respective electrode connection parts, and further, grounding is necessary to complete the circuit, as powered by a battery (element 20), implying a ground connection part (Figs. 2-3, Col 3 lines 39-41, 56-61).
Millot is not specific to a third, fourth and fifth electrode.
Thirstrup does disclose having third or fourth electrodes circling one another (Paragraph 48), but does not disclose a fifth electrode.

Although Millot and Thirstrup do not explicitly disclose a fifth electrode. Doing so would still be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition of third, fourth and fifth electrodes, merely expands the sensitivity of the device by allowing for additional sensing portions (e.g. as recognized in Paragraph 48 of Thirstrup), without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art. 

Regarding claim 11, the combination of Millot and Thirstrup substantially discloses the invention as claimed. They do not explicitly disclose wherein the ground electrode comprises a third electrode part, the third electrode part forming the ground for the third electrode.
However, as stated above, Millot teaches a DC circuit with a battery, requiring a ground, and some means of connection between the electrodes, ground, circuit and battery (Figs. 2-3, Col 3 lines 39-41, 56-61).

Further, doing so would still be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition a third electrode part would merely serve to connect the third electrode to the ground in the same manner as any other of the circuit bound electrodes, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

Regarding claim 12, the combination of Millot and Thirstrup substantially discloses the invention as claimed. 
Thirstrup further comprising a first (element 40) and a second adhesive layer (element 45), wherein the plurality of electrodes (elements 42, 43) is arranged between the first adhesive layer and the second adhesive layer (Thirstrup Figs. 4a-b, Paragraph 98). The second adhesive layer forms part of a barrier to the environment to isolate the electrodes (along with shielding 44; also see Paragraph 99). 
.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/954522 (reference application) in view of Thirstrup. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claim 1 does not recite the electrodes being arranged between the first adhesive layer and a top layer.
Thirstrup teaches an ostomy appliance (Fig. 1A; Abstract; in particular, Fig. 4a) having a plurality of electrodes (Fig. 4a, electrodes 42 and 43; Paragraphs 20 and 98) arranged between a first adhesive layer and a top layer (Fig. 4a shows adhesive layer 40 and several upper layers 44, and 45).

Further, regarding the forming of sensors, this limitation appears to relate only to the intended use of said electrodes. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. Since copending claim 1 recites the same structure of a ground and first and second electrodes, it would read on the intended use/function recited in claim 1 of the instant application.
Claims 2-14 of the present application are unpatentable over claim 2-14, respectively, of copending application No. 16/954,522.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-13 of U.S. Patent No. 10,849,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated by the patented claims. The patented claim 1 has an adhesive layer, substantially identical to the adhesive layer of the present application, an electrode layer including ground, first and second electrodes with the same featured parts as claimed in the present application. The claims of the present application are more generic than the patented claims and are therefore anticipated. The patented claims present the species, while the claims of the current application present a genus. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-2 of the present application are unpatentable over claim 1 of U.S. Patent No. 10,849,781 B2.
Claims 3-14 of the present application are unpatentable over claim 2-13, respectively, of U.S. Patent No. 10,849,781 B2.

	Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/023407 in view of Thirstrup.
	Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claim 1 has an adhesive layer, substantially identical to the adhesive layer of the present application, an electrode layer including ground, first and second electrodes with the same featured parts as claimed in the present application. The claims of the instant 
	Regarding the top layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of copending Application No. ‘407 to comprise the upper adhesive and shielding layers of Thirstrup. Doing so would thus result in the electrodes being arranged between a lower, first adhesive layer, and a top layer. Doing so would be advantageous in shielding the electrodes from ambient surroundings (Paragraph 55 of Thirstrup).
	Further, regarding the forming of sensors, this limitation appears to relate only to the intended use of said electrodes. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, claim 1 of copending Application No. ‘407 recites the same ground connected to the first and second electrodes in the same manner as claim 1 of the instant application, and thus would act as a sensor in the same manner as claimed.

Claim 1 of the present application is provisionally rejected over claim 1 of copending application No. 17/023407.


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Withdrawn Objections/Rejection
Applicant’s arguments amendments have been acknowledged, and overcome each and every objection previously set forth in the non-final office action mailed 8/4/2021. All previous objections to the specification and claims have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) to claims 1 and 3 - 9 under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the above claims are now rejected under 35 U.S.C. 103 in view of the teaching reference Thirstrup. Millot is maintained as the primary reference over which Applicant’s invention is deemed unpatentable.

Applicant's arguments with respect to the limitations requiring grounding have been fully considered but they are not persuasive.

However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01.
In the instant case, Millot teaches the electrodes operating as sensors and as part of a battery powered circuit (Col. 3, lines 60 - 65 and Col. 4, lines 26-33). Circuits without grounding could be rendered dangerous or prone to failure. As such, providing a ground within a circuit is widely known and implemented as a safety feature for any electrical system. Thus, the use of a ground would be obvious to one of ordinary skill in the art regardless of any explicit teaching, or lack thereof, in Millot.
In the same line, it would have been obvious to a person of ordinary skill in the art before the effective filling date that said ground would need to be connected to said first and second electrodes. The ground electrode being connected by “parts” appears to be functionally identical to an electrode continuously connected to the circuit and its components. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the electrodes as multiple parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seres (US 2019/0374372) teaches an analogous ostomy monitoring system including an ostomy wafer with sensors/electrodes. 
Honsono (US 2017/0112658) teaches an analogous ostomy bag and stoma wafer device having sensing electrodes.
Rovaniemi (US 2016/0166438) teaches a wound dressing using an analogous series of sensing electrodes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781